Judgment, Supreme Court, New York County, entered January 8, 1976, in favor of defendant after a jury trial, unanimously affirmed, without costs or disbursements. In denying plaintiffs motion to set aside the verdict the trial court stated that the issues had been submitted to the jury for determination and he saw no reason to disturb the verdict. We agree. We find no prejudicial error in the admission of evidence, or in the court’s charge. Nor is the verdict against the weight of the credible evidence. Plaintiff has failed to show that "it plainly appears that the evidence so preponderates in favor of the plaintiff that the verdict for the defendant could not have been reached on any fair interpretation of the evidence.” (Marton v McCasland, 16 AD2d 781, 782.) Concur—Markewich, J. P., Lupiano, Silverman, Lane and Nunez, JJ.